PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,053,809
Issued: July 6, 2021
Application No. 16/513,226
Filed: 16 Jul 2019
For: TURBINE ENGINE AIRFOIL

: PATENT TERM ADJUSTMENT and
: NOTICE OF INTENT TO ISSUE
: CERTIFICATE OF CORRECTION
:
:



This decision is in response to the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 35 U.S.C. § 154 AND 37 C.F.R. § 1.705(B),” filed October 4, 2021, requesting that the patent term adjustment be increased from 14 days to 25 days.

The required application fee set forth at 37 CFR 1.18(e) has been charged to the authorized deposit account.

The Office has re-determined the PTA to be 24 days.

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).
Relevant Procedural History
	
On July 6, 2021, this patent issued with a patent term adjustment determination of 14 days. On October 4, 2021, patentee filed an application for patent term adjustment seeking an adjustment of the determination to 25 days in view of applicant delay miscalculation.

Decision

The redetermination of patent term adjustment calculation indicates that the patent is entitled to an overall adjustment of 24 days.

Applicant and the Office are in agreement with respect to the “A” delay under 35 USC 154(b)(1)(A).

Patentee and the Office are in agreement with respect to the “B” delay under 35 USC 154(b)(1)(B)(i).

Patentee and the Office are in agreement with respect to the “C” delay under 35 USC 154(b)(1)(C).

Patentee and the Office are in agreement with respect to the amount of overlap under 35 USC 154(b)(2)(A).

Patentee and the Office are in disagreement with respect to the 65-day reduction assessed pursuant to 37 CFR 1.704(c)(10) in connection with the post-allowance submission filed May 3, 2021. It is noted that the Office errantly entered a 65-day reduction in connection with the post-allowance submission. However, the correct reduction is 55 days. The reduction under 37 CFR 1.704(c)(10) commenced March 10, 2021, the day after the date that the Notice of Allowance was mailed, and ended May 3, 2021, the date that the post-allowance submission was filed.

Accordingly, the patent term adjustment is subject to a total reduction of 55 days due to applicant delays.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
79 + 0 + 0 – 0 – 55 = 24

Patentee’s Calculation

79 + 0 + 0 – 0 – 54 = 25

Conclusion

Patentee is entitled to PTA of 24 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 79 + 0 + 0 – 0 – 55 = 24 days.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 24 days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Adviser
Office of Petitions

Enclosure:	Draft Certificate of Correction
		Copy of PTA Printout


DRAFT COPY

UNITED STATES PATENT AND TRADEMARK OFFICE
CERTIFICATE OF CORRECTION
		PATENT          :  11,053,809
		DATED            :  July 6, 2021
		INVENTOR(S) :  Osgood, et al.
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 14 days

      Delete the phrase “by 14 days” and insert – by 24 days--